Name: Commission Regulation (EEC) No 1659/90 of 19 June 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/ 10 Official Journal of the European Communities 21 . 6 . 90 COMMISSION REGULATION (EEC) No 1659/90 of 19 June 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 0f_j2 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. O OJ No L 334, 18 . 11 . 1989, p. 21 . 21 . 6. 90 Official Journal of the European Communities No L 155/11 ANNEX Amount of unit values per 100 kg net Code CN code Taric ­ sub- heading Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.18a 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 07019051 07019059 07020010 07020090 07031019 07032000 07039000 07041010 07041090 07042000 07049010 07049090 07049090 07051110 07051190 07052900 07061000 07069090 07070011 07070019 07081010 07081090 07082010 07082090 07089000 07091000 07092000 07092000 07093000 07094000 07095130 07096010 * 10 * 00 * 00 * 10 * 92 * 98 * 10 * 21 * 22 * 23 * 25 * 11 * 19 * 11 * 12 * 29 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 * 13 . * 14 * 15 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Pha ­ seolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var; dulce) Chantarelles Sweet peppers 27,29 40,19 26,41 302,83 26,19 35,35 198,22 43,46 78,07 24,59 44,18 42,02 29,18 90,10 29,39 252,68 101,52 34.64 72.65 304,21 209,60 93.36 48.08 556,01 77,32 1155 1702 1118 12826 1107 1508 8376 1853 3306 1041 1871 1778 1235 3814 1244 10701 4299 1464 3070 12884 8877 3954 2036 23931 3275 213,97 315,14 207,11 2374,23 204,09 278,81 1 541,83 342,72 61 2,1 C 192,8 « 346,39 328,71 228,77 704,37 230,43 1981.02 795,92 269,51 565,14 2385.03 1 643,33 731.97 376.98 4428,22 606,26 56,20 82,78 54,40 623,64 53,42 71,89 406,13 88,37 160,78 50,66 90,98 85.98 60,09 184,56 60,52 520,36 209,06 70.99 148,86 626,48 431,66 192,27 99,02 1 139,98 159,24 189,14 278,57 183,07 2098,72 180,07 244,80 1 362,85 300,92 541,07 170,48 306,20 288,98 202,23 621.90 203,69 1751,14 703,56 238.22 499,53 2108,27 1 452,63 647,03 333.23 3869,16 535.91 5493 809C 5317 60954 5121 6721 39847 8262 15714 4951 8893 8292 5873 18223 5916 50859 20434 6965 14605 61231 42189 18792 9678 102135 15564 20,96 30,87 20,28 232,57 20,01 27,24 151,32 33,48 59.95 18,89 33,93 32,08 22,41 68,81 22,57 194,05 77.96 26.45 55,46 233,63 160,97 71,70 36,92 429,67 59,38 41261 60769 39937 457828 39341 53623 297562 65914 118033 37190 66796 63198 44115 135687 44435 382005 153480 52014 109068 459911 316887 141 147 72694 837139 116907 63,29 93,21 61,26 702,28 60,10 81,08 456,65 99.66 181,05 57,04 102,46 96,79 67.67 207,48 68,16 585,97 235,43 79,82 167,38 705,48 486,09 216,51 111,51 1287,01 179,33 19,46 28,67 18,84 216,02 19,52 25,69 146,71 31,58 55,69 17,54 31,51 30,93 20,81 66,06 20,96 180,25 72,42 25,64 53,77 217,01 149,52 66,60 34,30 394,04 55,16 No L 155/12 Official Journal of the European Communities 21 . 6. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 07099050 07099070 07142010 08024000 08030010 08043000 08044010 08044090 08045000 08051011 08051021 08051031 08051041 08051015 08051025 08051035 08051045 08051019 08051029 08051039 08051049 08052010 08052030 08052050 08052070 08052090 08053010 08053090 * 00 * 10 * 90 * 90 * 10 * 10 * 21 * 91 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 * 11 * 12 * 11 * 19 Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus auranti ­ folia), fresh 39,04 36,57 83,09 146,09 38,76 42.27 144,16 130,58 58,86 47,85 49,33 78,03 51,18 39,28 55,01 47,88 70,76 1651 1549 3573 6222 1641 1790 6105 5530 2487 2026 2085 3304 2168 1 662 2330 2028 2996 303,92 286,74 661,63 1 151,44 303,92 331,39 1 130,24 1023,81 457,87 375,21 386,36 611,77 401,32 307,30 431,34 375,42 554,77 79,84 75,32 170,19 295,70 79,83 87,04 296,88 268,93 120,61 98,55 101,27 160,69 105,41 80,38 113.3C 98,61 145,72 268,32 253,46 578,78 1011,02 268,65 292,94 999,08 905,01 404,72 331,67 341,83 540,78 354,75 270,15 381.2S 331,86 490,3S 7790 7361 15258 27507 7802 8508 29017 26284 11833 9632 9927 15706 10303 7752 1 1 074 9638 14242 29,79 28,08 64,18 112,36 29,77 32,46 110,71 100,29 44,93 36,75 37,81 59,92 39,31 29,99 42,25 36,77 54,34 58659 55293 125219 221 703 58606 63904 217947 197425 88366 72353 74574 117969 77387 59082 83178 72394 106978 89,85 84,81 192,08 333.97 89,89 98,02 334,32 302,84 135,61 110.98 114,06 180,95 118,70 90,49 127,55 1U,0J 164,OS 28,91 26,09 58,69 108,51 27.65 30,15 102,83 93,15 43,56 34,13 35,58 55.66 36,51 28,91 39,24 34,15 50,47 21 . 6 . 90 Official Journal of the European Communities No L 155/13 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.1 20J 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 08054000 08054000 08061011 08061015 08061019 08071010 08071090 08071090 08081091 08081093 08081099 08082031 0808 2033 08082035 0808 2039 08091000 08092010 08092090 08093000 08093000 08094011 08094019 08101010 08101090 08102010 08104030 08109010 08109080 08109080 08109030 * 11 * 12 * 21 * 22 * 12 * 13 * 14 * 15 * 21 * 16 * 17 * 18 * 19 * 29 * 91 * 98 * 90 * 90 * 90 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 * 31 * 32 * 41 * 42 * 10 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 61,27 106,57 145,98 35,44 46,94 66,04 67,47 80,99 72,12 82,16 68,79 108,16 128,04 77,98 574,44 157,65 122,74 72,77 153,23 182,80 2595 4513 6183 1501 1988 2797 2857 3430 3054 3479 2913 4581 5423 3302 24307 6677 5198 3105 6478 7728 480,42 835,55 1 144,54 277,87 368,08 517,79 528.98 634,96 565,49 644,18 539,37 847.99 1 003,87 611,40 4493,31 1 235,98 962,29 573,24 1 200,12 1431,64 126.19 219,47 300,64 72,99 96,68 136,01 138,94 166,78 148,54 169,20 141.68 222,74 263.69 160,60 1 175,29 324,66 252,76 148,25 314,59 375,27 424,67 738,59 1011,72 245,63 325,36 457,71 467,59 561,28 499,87 569,42 476,78 749,58 887,38 540,45 3950,18 1 092,55 850,62 504,48 1061,82 1 266,66 12334 21 451 29 384 7134 9449 13293 13580 16301 14518 16538 13847 21770 25772 15696 113358 31731 24705 13979 30836 36785 47,06 81,84 112,11 27,22 36.05 50,72 51,81 62,19 55,39 63,10 52,83 83.06 98,33 59,89 438,60 121,07 94,26 55,95 117,45 140,11 92642 161122 220704 53583 70977 99848 102004 122441 109045 124219 104009 163520 193580 117898 863888 238337 185560 110349 231 647 276334 142,10 - 247,15 338,55 82,19 108,87 153,16 156,47 187,81 167,27 190,54 159,54 250,83 296,94 180,85 1323,12 365,59 284,64 167,24 354,32 422,68 43,71 76,02 104,13 25,28 33,49 47,11 48,13 57,77 51,45 58,61 49,07 77,15 91,34 55,63 422,80 112,45 87,55 52,51 110,54 131,86  The ninth digit is reserved for the Member States (statistical purposes).